UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-52452 Commission File Number DUSSAULT APPAREL INC. (Exact name of registrant as specified in its charter) Nevada 98-0513727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1308 Factory Place, Suite 311, Los Angeles, CA (Address of principal executive offices) (Zip Code) (323) 843-2186 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Table of Contents Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 353,444,347 shares of common stock issued and outstanding as of March 15, 2013 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) Table of Contents 2 DUSSAULT APPAREL INC. TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – Other Information Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 11 Signatures 12 3 ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended January 31, 2013, are not necessarily indicative of the results that may be expected for the fiscal year ending October 31, 2013.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended October 31, 2012. Page Unaudited Financial Statements Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to Financial Statements F-4 to F-11 Table of Contents 4 DUSSAULT APPAREL INC. Balance Sheets January31, (Unaudited) October 31, (Audited) ASSETS Current assets Cash $ $ Accounts receivable Other receivable Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable – related parties Sales taxpayable Demand loan - Convertible note liabilities - Derivative liabilities - Total current liabilities Other Liabilities Loan payable – related party Convertible note liabilities, net Derivative liabilities Total Liabilities Shareholders’ Equity Common stock-$0.001 par value, authorized 1,050,000, 000 shares; 353,444,347 and 316,217,207 shares issued and outstanding as at January 31, 2013 and October 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these financial statements Table of Contents F-1 DUSSAULT APPAREL INC. Statements of Operations and Comprehensive Loss Three Months ended January 31, 2012 (restated) Revenue $ $ Gross Profit General and Administrative Expenses Professional Fees Consulting Depreciation - Other Administrative Expenses Total Expenses Operating Income (Loss) ) ) Other Income (expense) Change in fair value of derivative liabilities ) Trademark impairment charge - ) Interest expense ) ) Net Income (Loss) $ ) $ ) Loss Per Common Share, basic $ ) $ ) Weighted Average Number of Common Shares The accompanying notes are an integral part of these financial statements Table of Contents F-2 DUSSAULT APPAREL INC. Statements of Cash Flows For the three months ended January 31, 2012 (restated) Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation - Change in fair value of derivative liabilities ) Accrued interest contributed to additional paid in capital - Accrued interest on the notes Amortization on the debt discount Impairment on trademark - Change in operating assets and liabilities: Accounts receivable Account payable ) Sale tax receivable Net cash flows used by operating activities ) ) Cash From Investing Activities: Net cash(used by) investing activities - - Cash flows from financing activities: Proceeds from demand loan - Loan payable - Net cash flows from financing activities Effect of exchange rates on cash ) Net increase (decrease) in cash Cash and equivalents, beginning of period Cash, end of period $ Supplemental cash flow disclosures: Cash paid for interest $
